Case 3:15-cv-00164-HES-MCR Document 178 Filed 05/20/20 Page 1 of 1 PageID 6312




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

  AATRIX SOFTWARE, INC                        CASE NO. 3:15-cv-164-J-20MCR

  v.

  GREEN SHADES SOFTWARE, INC.

  Counsel for Plaintiff:                      Counsel for Defendant:

  Aaron Johnson, Esq.                         Joseph Bain, Esq.
  Joanne M. O’Connor, Esq.                    Harold Gillis, Esq.
  John B. Lunseth, Esq.                       Jeffrey S. York, Esq.
  Mira Vats-Fournier, Esq.

                        HONORABLE HARVEY E. SCHLESINGER
                          UNITED STATES DISTRICT JUDGE

  Courtroom Deputy: Marsha Grant                  Court Reporter: Shelli Kozachenko


                              AMENDED CLERK’S MINUTES

 PROCEEDINGS OF HEARING: Telephone Status Conference

 Initial matters before the Court.

 Discussion regarding status of the case and scheduling.

 Case Management deadlines:

 Expert Discovery due September 14, 2020
 Motions for Daubert, to Dismiss, or for Summary Judgment due October 19, 2020
 Responses to Motions for Daubert, to Dismiss, or for Summary Judgment due
 November 16, 2020
 Motions in Limine due January 4, 2021
 Final Pretrial Conference set for February 17, 2021 at 9:00 a.m.
 Jury Trial set for trial term commencing March 1, 2021 at 9:30 a.m.


 Date: May 20, 2020          Time: 10:58 a.m. – 11:27 a.m.   Total: 29 minutes
